J-S55044-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ADAM MARK TILKER                           :
                                               :
                       Appellant               :   No. 222 WDA 2020

        Appeal from the Judgment of Sentence Entered January 22, 2020
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-SA-0002053-2019


BEFORE:      BOWES, J., McCAFFERY, J., and COLINS, J.*

JUDGMENT ORDER BY COLINS, J.:                         FILED JANUARY 14, 2021

        Appellant, Adam Mark Tilker, pro se, appeals from the judgment of

sentence of a $300.00 fine, which was imposed after his conviction at a bench

trial for operation of a motor vehicle without required financial responsibility.1

For the following reasons, we dismiss this appeal.

        In its opinion, the trial court correctly set forth the relevant facts and

procedural history of this case. See Trial Court Opinion, dated June 3, 2020,

at 1. Therefore, we have no reason to restate them.2

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   75 Pa.C.S. § 1786(f).
2  On February 14, 2020, Appellant filed this timely direct appeal. On
February 19, 2020, the trial court ordered Appellant to file a concise statement
of errors complained of on appeal; Appellant did not comply. Despite this
failure, the trial court entered an opinion on June 3, 2020.
J-S55044-20


      Preliminarily, we must ascertain whether Appellant adhered to the

Pennsylvania Rules of Appellate Procedure. Whether an appellant followed

appellate procedure is a pure question of law for which “our scope of review

is plenary, and the standard of review is de novo.”        Commonwealth v.

Walker, 185 A.3d 969, 974 (Pa. 2018).

      “[A]ppellate briefs and reproduced records must materially conform to

the requirements of the Pennsylvania Rules of Appellate Procedure. This Court

may quash or dismiss an appeal if the appellant fails to conform to the

requirements set forth in the Pennsylvania Rules of Appellate Procedure.” In

re Ullman, 995 A.2d 1207, 1211 (Pa. Super. 2010) (citing Pa.R.A.P. 2101).

      [P]ro se status does not relieve [an appellant] of his duty to follow
      the Rules of Appellate Procedure. “Although this Court is willing
      to liberally construe materials filed by a pro se litigant, pro se
      status confers no special benefit upon the appellant. To the
      contrary, any person choosing to represent himself in a legal
      proceeding must, to a reasonable extent, assume that his lack of
      expertise and legal training will be his undoing.” In re Ullman,
      995 A.2d 1207, 1211–1212 (Pa. Super. 2010). Accordingly, pro
      se litigants must comply with the procedural rules set forth in the
      Pennsylvania Rules of Court; if there are considerable defects, we
      will be unable to perform appellate review.

Commonwealth v. Vurimindi, 200 A.3d 1031, 1037–38 (Pa. Super. 2018),

reargument denied (February 6, 2019), appeal denied, 217 A.3d 793 (Pa.

2019), cert. denied., 140 S. Ct. 1147 (2020).

      Instantly, Appellant’s pro se brief falls well below the standards

delineated in our Rules of Appellate Procedure. Specifically, Appellant’s brief

does not include a statement of jurisdiction, the order or other determination



                                      -2-
J-S55044-20



in question, a statement of both the scope and standard of review, a statement

of the questions involved, a statement of the case, or a summary of the

argument in violation of Pa.R.A.P. 2111(a)(1)-(6) and 2114-2118. The lack

of a statement of questions involved is particularly egregious, as our Rules of

Appellate Procedure explicitly state: “No question will be considered unless it

is stated in the statement of questions involved or is fairly suggested thereby.”

Pa.R.A.P. 2116(a). He also fails to attach the trial court opinion or a certificate

of compliance pursuant to Pa.R.A.P. 2135(d). See Pa.R.A.P. 2111(10), (12).

       The briefing requirements scrupulously delineated in our appellate
       rules are not mere trifling matters of stylistic preference; rather,
       they represent a studied determination by our Court and its rules
       committee of the most efficacious manner by which appellate
       review may be conducted so that a litigant’s right to judicial review
       as guaranteed by Article V, Section 9 of our Commonwealth’s
       Constitution may be properly exercised.

Commonwealth v. Briggs, 12 A.3d 291, 343 (Pa. 2011). “While this Court

may overlook minor defects or omissions in an appellant’s brief, we will not

act as his or her appellate counsel.” Commonwealth v. Freeman, 128 A.3d

1231, 1249 (Pa. Super. 2015).

       Consequently, we cannot and will not reach the merits of Appellant’s

claims of error. Thus, we are compelled to dismiss this appeal.3

       Appeal dismissed.

____________________________________________


3 Assuming we were not dismissing due to the failure of Appellant’s brief to
conform to the requirements of the Pennsylvania Rules of Appellate Procedure,
we would still find Appellant’s issues waived pursuant to Pa.R.A.P. 1925(b)
due to Appellant’s failure to comply with the trial court’s order to file a concise
statement of errors complained of on appeal and would affirm the judgment.

                                           -3-
J-S55044-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/14/2021




                          -4-